PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-4723


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWARD MCCAIN,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:09-cr-00296-DCN-2)


Argued: January 31, 2020                                  Decided: September 10, 2020


Before KING, DIAZ, and RUSHING, Circuit Judges.


Affirmed by published opinion. Judge Rushing wrote the opinion, in which Judge King
and Judge Diaz joined.


ARGUED: Cameron Jane Blazer, BLAZER LAW FIRM, Mount Pleasant, South
Carolina, for Appellant. Michael Rhett DeHart, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee. ON BRIEF: Sherri A. Lydon,
United States Attorney, Columbia, South Carolina, Dean H. Secor, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.
RUSHING, Circuit Judge:

       In 2010, Edward McCain received a mandatory sentence of life imprisonment

without the possibility of parole for crimes he committed when he was 17. Six years later,

McCain moved to vacate his sentence in light of the Supreme Court’s intervening decisions

in Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v. Louisiana, 136 S. Ct. 718

(2016). In those cases, the Supreme Court held that the Eighth Amendment prohibits

sentencing schemes that mandate life imprisonment without parole for offenders who

committed homicides before the age of 18, that a sentence of life imprisonment without

parole is unconstitutional for such an offender unless his crime reflects irreparable

corruption, and that these new rules apply retroactively. See Miller, 567 U.S. at 479;

Montgomery, 136 S. Ct. at 734. The district court conducted a thorough resentencing and

again sentenced McCain to life imprisonment without parole after concluding that he

presents “one of those uncommon cases where sentencing a juvenile to the hardest possible

penalty is appropriate.”   J.A. 260.    On appeal, McCain argues that his sentence is

procedurally and substantively unreasonable and that the district court plainly erred by not

sua sponte vacating his murder conviction. We affirm.

                                             I.

       The Eighth Amendment to the United States Constitution provides: “Excessive bail

shall not be required, nor excessive fines imposed, nor cruel and unusual punishments

inflicted.” U.S. Const. amend. VIII. Over the past fifteen years, the Supreme Court has

determined that applying certain punitive measures to juvenile offenders—that is, persons

under the age of 18 at the time they committed their crimes—violates the Eighth

                                             2
Amendment’s prohibition on cruel and unusual punishments. In Roper v. Simmons, the

Supreme Court held that the Eighth Amendment prohibits capital punishment for juvenile

offenders. 543 U.S. 551, 578–579 (2005). In Graham v. Florida, the Court concluded that

the Eighth Amendment prohibits sentencing juveniles who commit non-homicide offenses

to life without parole. 560 U.S. 48, 82 (2010). And in Miller, the Supreme Court held that

the Eighth Amendment forbids any sentencing scheme that mandates life imprisonment

without parole for juvenile homicide offenders. 567 U.S. at 479.

       The Court in Miller reiterated that “children are constitutionally different from

adults for purposes of sentencing,” both in terms of culpability and prospects for reform.

Id. at 471.    Juveniles “have a ‘lack of maturity and an underdeveloped sense of

responsibility,’ leading to recklessness, impulsivity, and heedless risk-taking.” Id. (quoting

Roper, 543 U.S. at 569). They “‘are more vulnerable . . . to negative influences and outside

pressures,’ including from their family and peers,” because of their “limited ‘contro[l] over

their own environment’” and inability “to extricate themselves from horrific, crime-

producing settings.” Id. (alterations in original) (quoting Roper, 543 U.S. at 569). And “a

child’s character is not as ‘well-formed’ as an adult’s; his traits are ‘less fixed’ and his

actions [are] less likely to be ‘evidence of irretrievabl[e] deprav[ity].’” Id. (second and

third alterations in original) (quoting Roper, 543 U.S. at 570). Mandatory life without

parole for a juvenile offender, the Court reasoned, inappropriately precludes consideration

of these “hallmark features” of juvenility such as “immaturity, impetuosity, and failure to

appreciate risks and consequences.” Id. at 477. It prevents the sentencing court from

“taking into account the family and home environment that surrounds him,” “the extent of

                                              3
his participation in the [criminal] conduct and the way familial and peer pressures may

have affected him,” the ways in which youthful incompetency may have hindered him in

dealing with the justice system or assisting his attorneys, and his capacity for rehabilitation.

Id. at 477–478. In short, “a sentencer misses too much if he treats every child as an adult.”

Id. at 477. The Court therefore concluded that, before sentencing a juvenile to life

imprisonment without parole, a sentencing court must take into account the offender’s

“youth and attendant characteristics,” including how those characteristics “counsel against

irrevocably sentencing [him] to a lifetime in prison.” Id. at 480, 483.

       A few years later, in Montgomery, the Court held that Miller announced a new

“substantive rule” of constitutional law that applies retroactively on collateral review to

“juvenile offenders whose convictions and sentences were final when Miller was decided.”

136 S. Ct. at 725, 732. The Court clarified that “[a]lthough Miller did not foreclose a

sentencer’s ability to impose life without parole on a juvenile,” that sentence is

disproportionate “for all but the rarest of children, those whose crimes reflect ‘irreparable

corruption.’” Id. at 726 (quoting Miller, 567 U.S. at 479–480). As the Court explained,

Miller’s substantive holding rendered life without parole an unconstitutional penalty for

the class of “juvenile offenders whose crimes reflect the transient immaturity of youth” as

opposed to “those whose crimes reflect permanent incorrigibility.” Id. at 734. And

Miller’s procedural component requires a sentencer to consider a juvenile offender’s

“‘youth and its attendant characteristics’” to determine whether a particular offender is

among “those juveniles who may be sentenced to life without parole” or “those who may

not.” Id. at 735 (quoting Miller, 567 U.S. at 465); see Malvo v. Mathena, 893 F.3d 265,

                                               4
272 (4th Cir. 2018) (recounting Miller’s substantive and procedural components, as

clarified in Montgomery), cert. granted, 139 S. Ct. 1317 (2019), and cert. dismissed, 140

S. Ct. 919 (2020); United States v. Under Seal, 819 F.3d 715, 719 (4th Cir. 2016) (same).

                                            II.

                                            A.

       McCain committed his offenses in 2008, when he was 17 years old. At the time,

McCain dealt heroin with Pierre Sanders in Georgetown, South Carolina. On November

14, 2008, Glen Crawford, Jr. and his nephew James Fannin picked up McCain in their car

and drove to a park, ostensibly to purchase heroin. McCain and Sanders, however, believed

that Crawford and Fannin were cooperating with law enforcement and planned to silence

them. At the park, McCain exited the car and spoke briefly with Sanders. McCain then

returned to the car and emptied his pistol into Fannin and Crawford. Seeing that at least

one victim was still moving, McCain ran to his grandmother’s house nearby to search for

more bullets. Finding none, he hid the gun, grabbed a knife, and returned to the park to

finish the job. But by the time he returned to the park, crowds and police had gathered at

the scene. McCain was eventually found lying in a ditch and arrested.

       Fannin died from his injuries, which included gunshot wounds in the back of his

head and upper back. As for Crawford, the police report stated he suffered two gunshot

wounds to his head, two in his left arm, one in his chest, one in his right hand, and one in

his back. He survived, but with permanent and disabling injuries.

       McCain and Sanders were charged with Fannin’s murder and the attempted murder

of Crawford. McCain consented to a transfer for criminal prosecution as an adult, see 18

                                             5
U.S.C. § 5032, and pleaded guilty to three counts of the indictment: witness tampering by

murder in violation of 18 U.S.C. § 1512(a)(1)(C) (Count One); witness tampering by

attempted murder in violation of 18 U.S.C. § 1512(a)(1)(C) (Count Two); and using and

carrying a firearm during and in furtherance of a drug trafficking crime and a crime of

violence in violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and 924(j) (Count Five).

      By that time, McCain had amassed a serious juvenile record, which placed him in

criminal history category IV of the Sentencing Guidelines.         His run-ins with law

enforcement began shortly after McCain turned nine and his mother was hospitalized for

inpatient treatment of bipolar disorder. With an absentee father, McCain was shuttled

between his mother’s and grandmother’s homes, and was placed in foster care for a short

time, until he was permanently placed in his grandmother’s custody at age 16. He was first

arrested at age 11 for causing a disturbance at school. At age 12, he was arrested for

attempted armed robbery involving a gun. That same year, he was arrested for assault and

battery and violating probation. At age 13, he was again arrested for assault and battery,

this time for attacking a Hispanic classmate without provocation after telling the boy he

hated all Mexicans. He was arrested twice at age 14—once for shoplifting and once for

attempted second-degree burglary.

      McCain’s guilty plea included the opportunity to have the government move for a

sentence below the otherwise applicable mandatory statutory minimum based on his

cooperation. But McCain lost that opportunity when, before sentencing, he sent letters

threatening to kill Crawford, his co-defendant Sanders, and two other individuals, one of

whom was a witness in the case. The district court sentenced McCain to a mandatory term

                                            6
of life imprisonment on Count One, a concurrent term of life imprisonment on Count Five,

and a concurrent term of 30 years on Count Two. Because the federal government has

abolished parole, McCain’s life sentences were the equivalent of life without the possibility

of parole. See Under Seal, 819 F.3d at 719 n.4. We upheld his sentence and conviction on

appeal. United States v. McCain, 413 Fed. App. 628 (4th Cir. 2011) (per curiam).

       Following his conviction, McCain was placed in the custody of the Bureau of

Prisons, where he amassed a lengthy record of misconduct. First in Leavenworth, Kansas,

McCain was written up for failure to work and insolence. After his transfer to Terre Haute,

Indiana, McCain was reported for five fights. When he was 20, McCain stabbed an inmate

multiple times with a nine-inch metal weapon sharpened to a point. The inmate suffered

eleven puncture wounds to the back, four to the abdomen, and one under the arm, requiring

hospitalization. Six months later, McCain chased down an inmate and assaulted him with

a shank. In the summer of 2012, when McCain was 21, he struck an inmate in the head

and face with his cuffed hands. A month later, he was reported for exchanging closed-fist

punches with another inmate. Shortly thereafter, McCain was again censured for fighting;

this time, McCain held down an inmate while encouraging others to strike him.

       McCain was then sent to the Special Management Unit at a high security prison in

Florence, Colorado, where he remained for fifteen months. While there, he was reported

for multiple instances of throwing foul-smelling substances at correctional officers, for

threatening correctional officers, and for refusing to obey orders. But he also participated

in several educational courses while at Florence. He was subsequently moved to a less

restrictive environment in Coleman, Florida, where he remained until resentencing.

                                             7
                                             B.

       On June 21, 2016, McCain moved, pro se, to vacate his sentence in light of Miller

and Montgomery. See 28 U.S.C. § 2255. The Government consented to resentencing. The

district court appointed counsel and granted McCain’s request for a neuropsychological

evaluation by Dr. Howard Buddin.

       McCain was transferred to Al Cannon Detention Center in South Carolina to await

resentencing. There, McCain had his first serious disciplinary infraction in approximately

five years when he sexually assaulted a female inmate in the medical waiting area. He was

26 years old at the time.

       The parties submitted extensive resentencing memoranda and materials to the

district court, including Dr. Buddin’s report, several previous mental health evaluations

from McCain’s childhood, and reports from McCain’s prison disciplinary record. The

district court also received a revised presentence report. The court held a three-day

resentencing hearing.

       At the resentencing hearing, Dr. Buddin testified about his evaluation. Dr. Buddin

diagnosed McCain with antisocial personality disorder and agreed with previous

evaluators’ diagnosis of attention deficit hyperactivity disorder. Dr. Buddin explained that

antisocial personality disorder typically is marked by impulsivity, “[f]ailure to conform to

lawful or social norms,” inability to benefit from repeat arrests, “[f]ailure to plan ahead,”

and “lack of remorse.” J.A. 155–156. He testified that antisocial personality disorder is

difficult to treat but that McCain’s acknowledgment of his actions and moral responsibility

during their interviews “aug[ured] for a more positive prognosis.” J.A. 125. In his report,

                                             8
Dr. Buddin concluded that McCain’s arrest at age 17 occurred “during a phase when

neurological development was still taking place, and in a meaningful way.” J.A. 299. He

opined that “McCain’s behaviors from childhood forward to the point of his arrest in 2008

represent[ed] the confluence of [disadvantaged] environmental and neurological factors.”

J.A. 300. Thereafter, McCain “spent his entire adulthood in prison, amongst a population

that offer[ed] essentially no hope for providing him with any further knowledge or abilities

to cope with stressful and difficult situations.” J.A. 300. Dr. Buddin acknowledged that

one assessment he conducted showed McCain was three times more likely than the average

inmate to commit infractions while incarcerated.

       McCain asked the district court to impose a term-of-years sentence or, in the

alternative, to fashion a “de facto parole process,” whereby McCain would “be eligible for

periodic judicial review of his sentence” and release upon a showing of satisfactory

rehabilitation. J.A. 348. The Government argued for a sentence of life imprisonment.

       The district court adopted the revised presentence report, which identified McCain’s

statutory sentencing exposure as up to life for Count One, up to 30 years for Count Two,

and up to life for Count Five. McCain’s total offense level was 48, with a criminal history

category of IV, which resulted in a Guidelines range of life.           The district court

acknowledged its sentencing obligations, including the 18 U.S.C. § 3553(a) factors and the

juvenile-specific considerations required by Miller, Graham, and Roper. It noted that,

given Miller’s observations and instructions, “appropriate occasions for sentencing

juveniles to the harshest possible penalty will be uncommon.” J.A. 242.



                                             9
       The district court then summarized the parties’ arguments.          It acknowledged

McCain’s contentions that his crime was an example of immature loyalty to a friend, his

threatening letters after pleading guilty reflected youthful immaturity, his early childhood

was “disrupted by the absence of a father and his mother’s health problems,” and McCain

himself suffered from behavioral difficulties. J.A. 243–244. The court also acknowledged

McCain’s argument that his time thus far in the Bureau of Prisons had been marked by a

lack of rehabilitative opportunities.      The district court similarly recognized the

Government’s arguments regarding the seriousness of the offense, McCain’s juvenile

criminal history, his diagnosis of antisocial personality disorder, and his misconduct in

prison. The court also summarized Dr. Buddin’s testimony, explaining that it had carefully

reviewed his assessment and analysis in its attempt to “go back and sentence [McCain] at

age 27 as though he were 17, . . . to evaluate what he was like at that time and what he’s

like now.” J.A. 255.

       Ultimately, the district court concluded that it could see “no difference between that

juvenile” who pursued and attacked the Hispanic child or who “threw away a benefit of a

plea bargain downward departure in order to threaten other people” and the adult who,

while awaiting resentencing, pursued and sexually assaulted a female inmate. J.A. 258–

259. In the court’s view, McCain’s incidents of misconduct in prison—which the court

found “disturbing” in both number and nature—were a continuation of his juvenile

criminal conduct and emblematic of his antisocial personality disorder. J.A. 258–259. As

the court explained, McCain’s postsentencing behavior as an adult confirmed that his

criminal conduct as a 17-year-old was not attributable to “those mitigating factors of

                                             10
youth.” J.A. 259. The court concluded that, after considering “every one of the sentencing

factors” and “all the directives in Miller,” it was “not convinced that [McCain’s]

chronological age and the hallmark features associated with young age played any

substantive role in his commission of these crimes. It may have been a contributing factor,

but it was not a major one.” J.A. 259. Instead, the court “reluctantly” concluded that

McCain presented “one of those uncommon cases where sentencing a juvenile to the

hardest possible penalty [was] appropriate.” J.A. 260. The district court sentenced McCain

to life imprisonment on Counts One and Five and to 30 years on Count Two, to run

concurrently.

                                            III.

       On appeal, McCain primarily challenges his sentence of life imprisonment and

seeks a remand for resentencing. But he also makes a passing challenge to his conviction

for witness tampering by murder in violation of Section 1512. Relying on our decision in

United States v. Under Seal, 819 F.3d 715 (4th Cir. 2016), McCain argues that, because

Congress authorized only death and life imprisonment for his Section 1512 conviction, the

district court could not constitutionally sentence him for violating that statute and should

have vacated his conviction. See 18 U.S.C. §§ 1512(a)(1), (a)(3)(A), 1111(b). Because

McCain did not raise this argument below, we review only for plain error. To establish

plain error, McCain must show (1) “an error was made”; (2) the error was “plain”; and

(3) “the error affect[ed] [his] substantial rights.” United States v. Massenburg, 564 F.3d

337, 342–343 (4th Cir. 2009).       An error affects substantial rights if the error was

“prejudicial, which means that there must be a reasonable probability that the error affected

                                             11
the outcome.” United States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation marks

omitted). Even if these requirements are satisfied, we will exercise our discretion to correct

the error only if it “‘seriously affect[ed] the fairness, integrity or public reputation of

judicial proceedings.’” Massenburg, 564 F.3d at 343 (quoting United States v. Olano, 507

U.S. 725, 732 (1993)).

       In Under Seal, we held that the Government could not transfer the defendant—a

juvenile at the time of the alleged offense—for prosecution as an adult for murder in aid of

racketeering because the crime carries a mandatory statutory penalty of either death or life

imprisonment, neither of which is a constitutional sentence for a juvenile after Roper and

Miller. See Under Seal, 819 F.3d at 717–718, 728; 18 U.S.C. § 1959(a)(1); see also 18

U.S.C. § 5032 (authorizing transfer from juvenile status for prosecution as an adult).

McCain argues that the district court similarly could not resentence him for violating

Section 1512 because the statute authorizes only a sentence of death or mandatory life

imprisonment.

       Even assuming the district court plainly erred in not vacating McCain’s Section

1512 conviction, he has not shown that the error affected his substantial rights. 1 McCain

received two concurrent life sentences: on Count One for violating Section 1512 and on


       1
         We therefore need not decide whether the district court’s failure to sua sponte
vacate McCain’s Section 1512 conviction was plain error. Notably, in Under Seal, we
distinguished cases like this one, where a court must determine “how to remedy a
mandatory life sentence that was validly imposed at the time, but which was subsequently
determined to be unconstitutional,” calling it a “fundamentally different inquiry.” 819 F.3d
at 727; see also id. at 728 (“Whatever the appropriate remedies may be for those juvenile
offenders who were convicted and sentenced prior to Miller, they stand on entirely different
ground than the [d]efendant [here].”).
                                             12
Count Five for violating Section 924. On Count Five, McCain pleaded guilty to using and

carrying a firearm during and in furtherance of a drug trafficking crime and a crime of

violence, namely the murder of Fannin, in violation of Sections 924(c)(1)(A)(i) and 924(j).

Section 924(j) provides that anyone who uses a firearm to murder another person in the

course of violating Section 924(c) shall “be punished by death or by imprisonment for any

term of years or for life.” 18 U.S.C. § 924(j)(1). That conviction therefore authorized the

district court to sentence McCain to a term of years up to life but did not mandate a sentence

of life imprisonment. And that conviction alone would have resulted in a Guidelines

sentence of life imprisonment. Thus, even without his conviction for violating Section

1512, McCain was legally subject to a nonmandatory life sentence for his Count Five

murder offense. 2

       McCain has not identified any evidence that the district court would have sentenced

him differently if it had vacated his Count One conviction for witness tampering by

murdering Fannin. The court did not consider itself bound by Section 1512 to impose a

mandatory life sentence. See, e.g., J.A. 219 (reciting the statutory penalty for Count One

as “up to life imprisonment”). His Count Five conviction for using a firearm to murder

Fannin and Count Two conviction for witness tampering by attempting to murder Crawford



       2
         In his reply brief on appeal, McCain for the first time suggests that his conviction
on Count Five was plain error after the Supreme Court invalidated Section 924(c)(3)(B)’s
residual clause in United States v. Davis, 139 S. Ct. 2319 (2019). This Court’s decision in
United States v. Mathis, 932 F.3d 242 (4th Cir. 2019), forecloses McCain’s argument. In
that case, we held that McCain’s predicate crime of violence—witness tampering by
murder in violation of Section 1512(a)(1)—is categorically a crime of violence under the
force clause of Section 924(c)(3)(A). Mathis, 932 F.3d at 264–265.
                                             13
brought before the district court the same facts and circumstances as his Count One

conviction; vacatur of his Count One conviction would not have excluded material facts or

conduct from the district court’s consideration. Indeed, in sentencing McCain, the district

court focused on the overall conduct of the crimes, McCain’s history, and his

postconviction conduct and diagnosis. McCain has failed to demonstrate a reasonable

probability that, but for the assumed error, the district court would have imposed a lesser

sentence. See United States v. Foster, 507 F.3d 233, 251–252 (4th Cir. 2007) (finding the

district court’s error did not affect two defendants’ substantial rights where they would

have received life sentences even without the district court’s error).

                                             III.

       McCain contends that his sentence of life imprisonment was procedurally and

substantively unreasonable. We review all sentences for “reasonableness,” United States

v. Susi, 674 F.3d 278, 282 (4th Cir. 2012), applying a “deferential abuse-of-discretion

standard,” Gall v. United States, 552 U.S. 38, 41 (2007). In conducting that review, we

must first “ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the [Section] 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id. at 51.

If the sentence is procedurally sound, we then consider the substantive reasonableness of

the sentence, taking into account “the totality of the circumstances.” Id. In the context of




                                             14
a juvenile offender, those circumstances include the many ways that “children are

constitutionally different from adults for purposes of sentencing.” Miller, 567 U.S. at 471.

                                             A.

       McCain first argues that his sentence is procedurally unreasonable because the

district court failed to sufficiently address McCain’s juvenility at the time of the offense

and instead focused too heavily on McCain’s adult diagnosis of antisocial personality

disorder and his postconviction misconduct.

       We note at the outset that the district court conducted a thorough multiday

sentencing hearing, during which it listened to the testimony of McCain’s

neuropsychologist and discussed with the parties their various arguments. The court

considered the Sentencing Guidelines and properly calculated the Guidelines range,

carefully described the parties’ contentions as they pertained to each of the Section 3553(a)

factors and Miller factors, and adequately explained its chosen sentence. See Gall, 552

U.S. at 51; Rita v. United States, 551 U.S. 338, 356 (2007) (“The sentencing judge should

set forth enough to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.”). The

district court specifically discussed the evidence concerning McCain’s “immaturity and

impetuosity” at the time of the offense, his susceptibility to influence, his “family and home

environment,” his juvenile criminal history, his experience with the criminal justice system

and ability to assist his attorneys, his juvenile mental health and behavioral evaluations and

interventions, his “relative lack of rehabilitative opportunities” since incarceration, his

postconviction conduct, and his recent neuropsychological evaluation. See J.A. 243–244,

                                             15
247–253, 255–257. In short, the sentencing hearing easily satisfied our requirements for

procedural reasonableness and fulfilled Miller’s procedural mandate. See Montgomery,

136 S. Ct. at 734–735; Miller, 567 U.S. at 483; Susi, 674 F.3d at 282; cf. United States v.

Sparks, 941 F.3d 748, 756 (5th Cir. 2019) (concluding that multiday hearing and lengthy

explanation gave the defendant “far more than the minimum procedure necessary to

conduct a proper [Section] 3553(a) analysis”).

       After careful review of the sentencing transcript, we cannot agree with McCain’s

contention that the district court failed to sufficiently consider his juvenility at the time of

the offense. For example, the court specifically acknowledged McCain’s arguments that

his refusal to implicate his co-defendant Sanders could have been indicative of “immature

loyalty to a friend”; that McCain was influenced by Sanders or “felt he could curry favor

from” Sanders, who was a mentor figure to him, by targeting Crawford; and that he lost his

opportunity for a downward departure by writing threatening letters “to look hard to others”

as “a child playing a man’s game.” J.A. 243–244, 250. Likewise, the court described the

Government’s arguments that McCain’s crimes were “cold and calculated”; that he was a

“street smart” heroin dealer and “suffered none of the deficits of a vulnerable juvenile”;

that he was not physically abused or living in a “brutal home environment”; that his

juvenile criminal history belied any contention that his participation was unwitting or due

to juvenile impressionability; and that he was very familiar with the criminal justice system

and “able to assist his attorneys.” J.A. 247–249. The court took care to consider the

implications of McCain’s age at the time of the offense but, on the whole, simply disagreed

that McCain’s youth was a substantial factor in his commission of these crimes. J.A. 259.

                                              16
       As for the antisocial personality disorder diagnosis and McCain’s postconviction

misconduct in the Bureau of Prisons, the district court appropriately considered these in

the context of assessing whether McCain’s criminal behavior reflected “transient

immaturity” or “irreparable corruption.” Miller, 567 U.S. at 479–480; see Montgomery,

136 S. Ct. at 734. From the district court’s perspective, McCain’s postconviction violent

and predatory conduct, which has continued for many years after he reached age 18,

indicated that his crimes at age 17 were not the product of the hallmarks of juvenility but

of something more permanent, such as the disorder diagnosed by McCain’s own expert.

       Recent decisions implementing Miller’s mandate support the district court’s

analysis. For example, in United States v. Briones, the Ninth Circuit emphasized that “a

juvenile’s conduct after being convicted and incarcerated is a critical component of the

resentencing court’s analysis” when evaluating whether a juvenile offender is capable of

rehabilitation or is instead permanently incorrigible. 929 F.3d 1057, 1064 (9th Cir. 2019)

(en banc). And in United States v. Pete, the Ninth Circuit held that a district court abused

its discretion in denying a juvenile offender’s request for a neuropsychological evaluation

upon resentencing, because whether the offender had changed or grown in maturity or

emotional health since the offense was “surely key evidence” for the Miller inquiry. 819

F.3d 1121, 1133 (9th Cir. 2016).

       McCain assures us that he does not question the relevance of postconviction conduct

to resentencing, and rightly so. Sentencing courts “‘exercise a wide discretion’ in the types

of evidence they may consider when imposing sentence,” including “‘the fullest

information possible concerning the defendant’s life and characteristics.’” Pepper v.

                                             17
United States, 562 U.S. 476, 480 (2011) (quoting Williams v. New York, 337 U.S. 241,

246–247 (1949)); see also 18 U.S.C. § 3661 (“No limitation shall be placed on the

information concerning the background, character, and conduct of a person convicted of

an offense which a court of the United States may receive and consider for the purpose of

imposing an appropriate sentence.”). As the Supreme Court has explained in the context

of postconviction rehabilitation, such evidence “may be highly relevant to several of the

[Section] 3553(a) factors” that a district court must consider at resentencing, such as the

history and characteristics of the defendant, the defendant’s likelihood of future criminal

conduct, and the need to provide the defendant with training or treatment. Pepper, 562

U.S. at 491 (citing 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D)). The Court’s reasoning is no

less applicable where, as here, the postconviction evidence is overwhelmingly negative.

       At bottom, McCain argues that the district court should have weighed the sentencing

factors differently. But district courts have “extremely broad discretion” in this regard.

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011). The district court here

conducted a thorough resentencing and did not abuse its discretion in its consideration of

McCain’s age at the time of the offense or his postconviction diagnosis and conduct.

                                            B.

       McCain also advances a second ground for procedural unreasonableness: he

contends that the district court failed to address his request for an alternative sentence

incorporating “de facto parole,” under which McCain would receive periodic judicial

review of his sentence and release upon a showing of satisfactory rehabilitation.



                                            18
       “Where the defendant or prosecutor presents nonfrivolous reasons for imposing a

different sentence,” the district court should “explain why [it] has rejected those

arguments.” Rita, 551 U.S. at 357. In our view, McCain’s parole request, if not frivolous,

has little to commend it.     After all, Congress abolished parole for federal offenses

committed after November 1, 1987, in the Sentencing Reform Act of 1984, Pub. L. No.

98-473, Title II, 98 Stat. 1987. See Richmond v. Polk, 375 F.3d 309, 316 (4th Cir. 2004);

see also Under Seal, 819 F.3d at 719 n.4. And McCain has identified no statute, rule, or

caselaw that would authorize a district court to periodically reconsider a final sentence. To

the contrary, Congress has instructed that a court “may not modify a term of imprisonment

once it has been imposed” except in narrow circumstances McCain does not invoke here.

18 U.S.C. § 3582(c); see 28 U.S.C. § 2255(a), (f), (h) (detailing the restrictions on initial

and successive motions collaterally attacking a sentence); see generally Fed. R. Crim. P.

35.

       In any event, the adequacy of a sentencing court’s explanation depends on the

circumstances of each case. See Rita, 551 U.S. at 356 (“The appropriateness of brevity or

length, conciseness or detail, when to write, what to say, depends upon circumstances.”).

The sentencing court need only “set forth enough to satisfy the appellate court that [it] has

considered the parties’ arguments and has a reasoned basis for exercising [its] own legal

decisionmaking authority.” Id. The district court here amply explained why it concluded

that “the harshest possible penalty”—life imprisonment without parole—was appropriate.

J.A. 242; see J.A. 259–260. That explanation sufficiently elucidated the court’s reasons

for rejecting McCain’s request for “de facto parole.”

                                             19
                                              C.

       Finally, McCain contends that his life sentence is substantively unreasonable

because the facts of the crime and his personal characteristics do not show he is among the

rare irreparably corrupt juvenile offenders. As previously explained, we review the

substantive reasonableness of the sentence “under an abuse-of-discretion standard,”

considering “the totality of the circumstances.” Gall, 552 U.S. at 51. 3 Applying this

standard, we may “reverse a sentence only if it is unreasonable, even if the sentence would

not have been the choice of the appellate court.” United States v. Evans, 526 F.3d 155, 160

(4th Cir. 2008); see Gall, 552 U.S. at 51 (“The fact that the appellate court might reasonably

have concluded that a different sentence was appropriate is insufficient to justify reversal

of the district court.”). As the Supreme Court has explained, this deferential standard is

appropriate because the sentencing court “is in a superior position to find facts and judge

their import under [Section] 3553(a) in the individual case.” Gall, 552 U.S. at 51 (internal

quotation marks omitted).      The district court “sees and hears the evidence, makes

credibility determinations, has full knowledge of the facts and gains insights not conveyed

by the record.” Id. (internal quotation marks omitted).


       3
         Neither party urges us to apply a different standard of review to the district court’s
conclusion that McCain qualifies as “the rare juvenile offender whose crime reflects
irreparable corruption.” Montgomery, 136 S. Ct. at 734 (internal quotation marks omitted).
Nor have the parties briefed the question, currently pending before the Supreme Court,
whether the district court was required to make an explicit factual finding of permanent
incorrigibility. See Jones v. Mississippi, 140 S. Ct. 1293 (2020); see also Montgomery,
136 S. Ct. at 735 (“That Miller did not impose a formal factfinding requirement does not
leave States free to sentence a child whose crime reflects transient immaturity to life
without parole. To the contrary, Miller established that this punishment is disproportionate
under the Eighth Amendment.”).
                                              20
       The district court here thoroughly examined each of the Miller factors as they

pertain to McCain. Although McCain would reach a different conclusion than the district

court, he does not contend that the court misapprehended or misapplied any of the relevant

considerations. The district court concluded that “the hallmark features associated with

young age,” such as impulsivity and lack of maturity, did not play “any substantive role in

[McCain’s] commission of these crimes,” J.A. 259, after noting the Government’s

argument that McCain was a “capable,” “street smart” “heroin dealer” whose crimes “were

cold and calculated, targeting two victims, with premeditation, literally executing one

victim and maiming another,” J.A. 247, 249; see Miller, 567 U.S. at 471, 477. As for

McCain’s family and home environment, the district court observed that he “was not

abused in his home” or “otherwise impaired through those things, other than things we too

often see with people in dysfunctional families.” J.A. 259; see Miller, 567 U.S. at 471,

477. The court acknowledged, but was not persuaded by, McCain’s contention that he

committed the crimes out of “immature loyalty to a friend.” J.A. 243; see J.A. 257 (“[T]he

doctor[] said there’s a big difference between a 13 or 14 year old and a 17 or 18 year old

as regards peer pressure.”); see also Miller, 567 U.S. at 471, 477. The court recounted

McCain’s juvenile criminal record and the Government’s argument that, by age 17,

McCain was “very familiar with [the] criminal justice system” and “able to assist his

attorneys, as he was represented by counsel on each of those [prior] cases.” J.A. 248–249;

see Miller, 567 U.S. at 477–478. As for rehabilitative potential, the court reviewed the

long list of McCain’s serious misconduct since his arrest and turning 18 years old,

including stabbing another inmate at least sixteen times, multiple “disturbing” instances of

                                            21
assaulting and threatening other inmates and correctional officers, and sexually assaulting

a female inmate while awaiting his resentencing. J.A. 251–254, 258; see Miller, 567 U.S.

at 471, 478. Although the court acknowledged McCain’s “relative lack of rehabilitative

opportunities” in prison, J.A. 244, it concluded that his postconviction conduct and

antisocial personality disorder diagnosis demonstrated a lack of rehabilitative potential.

See J.A. 259 (“That disorder still controls his action and his thinking.”).

       Given this record, we cannot conclude that the district court abused its discretion in

determining that McCain’s crimes, committed when he was 7-and-a-half months shy of his

18th birthday, reflected irreparable corruption rather than “the transient immaturity of

youth.” Montgomery, 136 S. Ct. at 734. The court acknowledged that a sentence of life

imprisonment without parole for a juvenile offender should be “uncommon,” J.A. 242, but

“reluctantly conclude[d] this may be one of those uncommon cases where sentencing a

juvenile to the hardest possible penalty is appropriate,” J.A. 260.           Giving requisite

deference to the district court’s role in assessing the evidence and the offender, we cannot

find its sentence unreasonable.

                                             IV.

       For the foregoing reasons, the judgment of the district court is


                                                                                 AFFIRMED.




                                             22